ORDER

PER CURIAM.
Shyrus Woods (“Appellant”) appeals from the trial court’s judgment, following a jury trial, convicting him of first-degree robbery, in violation of Section 569.020, RSMo 2000, and armed criminal action, in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).